762 N.W.2d 926 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Peter LaBRECK, Defendant-Appellant.
Docket No. 138476. COA No. 288731.
Supreme Court of Michigan.
April 3, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 17, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion to stay is DENIED.